Citation Nr: 1454666	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-24 041A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical Center in Tucson, Arizona


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Sierra Vista Regional Health Center from January 1, 2012, to January 2, 2012.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 determination by the Department of Veterans Affairs (VA) Southern Arizona Health Care System in Tucson, Arizona.  

In her September 2012 substantive appeal, the Veteran requested a video conference hearing.  The record reflects that the Veteran had been scheduled for a hearing in December 2013.  However, the Veteran reported that she did not receive any notification regarding the hearing, and therefore, the VA Regional Office re-scheduled the Veteran for a new hearing to be held in June 2014.  The Veteran did not appear for the June 2014 hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As the Veteran has not requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On January 1, 2012, the Veteran initially went to the emergency department at the VA Medical Center in Tucson, Arizona, complaining of chronic abdominal pain in both upper quadrants and the upper back.  The assessment was chronic pain syndrome, and the Veteran was discharged that same day.  According to the Veteran, she requested to be dropped off at the Sierra Vista Regional Health Center after her discharge from the VA Medical Center because she was still in pain.  Treatment records from the Sierra Vista Regional Health Center show the Veteran was seen in the emergency room on January 1, 2012, and was eventually discharged on January 2, 2012, with diagnoses of abdominal pain and UTI.      

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-17.1002 (2014).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  Of note in this case, to be eligible for reimbursement under this Act, the veteran must not have any other coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  

In her March 2012 Notice of Disagreement, the Veteran reported that she had recently been granted Social Security Disability benefits and that her Medicare Part A and Part B insurance was retroactively awarded with an effective date of November 1, 2011.  However, there is no indication in the record as to whether the Veteran submitted a claim for reimbursement of her medical expenses to Medicare, and if so, whether any of the claimed expenses were reimbursed.  Accordingly, the AOJ should contact the Veteran, the Centers for Medicare and Medicaid Services, and the Sierra Vista Regional Health Center to determine whether any of the expenses incurred as a result of the treatment received at the Sierra Vista Regional Health Center from January 1, 2012, to January 2, 2012, were submitted to and/or covered by Medicare Part A or Part B. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Centers for Medicare and Medicaid Services, the Sierra Vista Regional Health Center, and the Veteran to determine whether any of the expenses incurred as a result of the treatment received at the Sierra Vista Regional Health Center from January 1, 2012, to January 2, 2012, were submitted to and/or covered by Medicare Part A or Part B.

2. Then, re-adjudicate the claim of entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Sierra Vista Regional Health Center from January 1, 2012, to January 2, 2012.  If the benefit sought on appeal remains denied, provide the Veteran and her representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



